UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NORTH CAROLINA
ASHEVILLE DIVISION

No. 1:18-ev-96

 

BRIAN HOGAN, et al.

Plaintiffs,

DECLARATION OF DAVID
WISEWICKRAMA

 

Vv.
CHEROKEE COUNTY, et al.,

Defendants.

 

 

COMES NOW, undersigned counsel David A. Wijewickrama, and makes
the following declaration as an officer of the Court as to the truthfulness and
accuracy of the following statements. I further do say and depose as follows to be
the truth, whole truth, and nothing but the truth:

1. Tam counsel of records for the Plaintiffs in the above captioned action.

2. I have participated in all phases of the litigation of the above captioned
action.

3. I have personal knowledge of the contents of this declaration.

4. I became involved in this action after being contacted by Plaintiff Hogan and

Attorney Melissa Jackson in December of 2017.

5. I and Attorney Jackson sent letters to Defendants Cherokee County and

Cindy Palmer directing them to preserve all information relevant to this

1

Case 1:18-cv-00096-MR-WCM Document 88-2 Filed 02/05/21 Page 1 of 5

 
action. (This letter, sent via electronic mail on December 21, 2017 was
received by the County. (See Wiggins Dep. Ex. 16)

6. This initial letter was followed by a second letter, which was sent to counsel
Sean Perrin as weil as Defendants Palmer and Cherokee County on January
4, 2018, essentially reiterating the same points as the prior letter. (See
Wiggins Dep. Ex. 19)

7. In August of 2020, while conducting discovery in the above captioned
action, counsel attempted to obtain educational records pertaining to H.H.
from the Cherokee County Public Schools (“CCPS”).

8. Defendants asserted that they were unable to directly produce those
educational records, and insisted that Plaintiffs’ counsel had to obtain them
directly from CCPS, but consented to the issuance of an administrative
subpoena issued by North Carolina District Court Judge Walker,
directing the production to Plaintiffs of the requested educational records of
H.H.

9. Plaintiffs received partial, incomplete response to the subpoena from CCPS,
but did not receive all documents requested until January 22, 2021.

10.Among CCPS’ produced documents, Plaintiffs discovered a Safety
Assessment conducted on H.H. by DSS employees of Cherokee County on

May 12, 2016.

2

Case 1:18-cv-00096-MR-WCM Document 88-2 Filed 02/05/21 Page 2 of 5

 
11.Plaintiffs had never seen this safety assessment before, despite being entitled
to receive complete copies of H.H.’s DSS records in discovery.

12.Upon receipt of this safety assessment, Plaintiffs’ counsel undertook a
complete review of all received discovery in this action.

13. In fact, I personally conducted a visual, page by page review of all
discovery and an electronic search of all discovery to ensure that Plaintiffs
had not overlooked prior production of the assessment,

14. This search revealed that Plaintiffs had not previously been provided with
this assessment.

15.Plaintiffs’ review of discovery did however include the review of an activity
log that was provided in discovery from Defendant Lindsay.

16.Close examination of this activity log, revealed the existence of in excess of
30 documents that were created in connection with Cherokee County DSS’s
investigation of H.H. that led to the creation of the CVA at issue in this
action.

17.None of the documents referenced in this activity log were produced to
Plaintiffs in discovery from Defendant Cherokee County.

18.], and the remainder of Plaintiffs’ counsel all acknowledge that we erred by

failing to recognize the significance of the activity log as it pertained to

3

Case 1:18-cv-00096-MR-WCM Document 88-2 Filed 02/05/21 Page 3 of 5

 
missing documents at the time it was produced. (Defendant Lindsay
produced the activity log during the discovery period.

19.We did not realize that the activity log was indicative of missing documents
from H.H’s DSS/CPS file until after we received the safety assessment from
CCPS,

20.Upon realizing the potential import of the missing documents and that
Cherokee County obligated to preserve the missing documents intact,
Plaintiffs’? counsel sent written communication to Defendants’ counsel
seeking to ascertain where the missing documents were located, or if they
could not be found, why.

21.All communications between Plaintiffs’ counsel and defense counsel in
regard to these documents has been a good-faith attempt to locate or resolve
a potential spoliation issue.

Further declarant sayeth not.

[ONE SIGNATURE PAGE FOLLOWS]

[Remainder of Page Left Intentionally Blank]

4

Case 1:18-cv-00096-MR-WCM Document 88-2 Filed 02/05/21 Page 4 of 5

 

 
This 5_ day of February, 2021.

Davi. Wij ke ama

STATE OF /thera Carel nee

COUNTY OF Alay axcod

I, the undersigned notary public, do hereby certify that the above signed affiant did
appear personally before me and (being known to me or having produced sufficient
evidence of identification) did execute the foregoing affidavit for the purposes
stated therein,

This 5S day of February, 2021.

Je AVAL Yo CanrtGow 3
Notary Public © tng,

oa S90 lanart EY oan, &
My commission expires: (SEAL) .

uO
“aft &r cous
tea ea™

5

Case 1:18-cv-00096-MR-WCM Document 88-2 Filed 02/05/21 Page 5 of 5

 
